                       Case 3:21-cv-00048 Document 1-1 Filed on 03/08/21 in TXSD Page 1 of 6 3/3/2021 10:24 /
                                                                                                                         Patti L. Hei
                                                                                                                          District CIE
                                                                                                                Chambers County T~x
                                                                                                                                  ~~i
                                                          1 DCV0155
                                                  CAUSE NO

                BILLIE ANDRUS                                    §                          IN THE DISTRICT COURT OF
                                                                 §
                VS.                                              §                         CHAMBERS COUNTY, TEXAS
                                                                 §
                QUALITY CARRIERS, INC. and                       §
                JAVIER THOMPSON                                  §                              253rd JUDICIAL DISTRICT

                                              PLAINTIFF'S ORIGINAL PETITION

                TO THE HONORABLE JUDGE OF SAID COURT:

                         COMES NOW BILLIE ANDRUS hereinafter referred to as "Plaintiff', complaining of

                QUALITY CARIERS, INC., and JAVIER THOMPSON, hereinafter collectively referred to as

                "Defendants", and for cause of action would show unto the Court as follows:

                                                                     I.

                         Discovery is intended to be conducted under Leve13 of Texas Rules of Civil Procedure 190.

                                                                     II.

                         Plaintiff, BILLIE ANDRUS, is a resident of Vinton, Louisiana.

                         Defendant, JAVIER THOMPSON, is a resident of Hephzibah, Georgia. This defendant

                may be served with process by personal service at his residence located at 1127 Fox Den,
         ---- -- -- --  ---.—       - ----            ---   --             -- -
-_----
                                                                                  -   --   --    —               --- - - --
    _    = Hepllzibah; Geoi-~ ia-3{J$15.— _

   -       -         — Defendant,- QUA-L-I-T-Y- CARRIERS, INC., is -an Illinois-corporati-on-d-oiiig-busiiress iirtlie - -

                state of Texas. This defendant may be served with citation by and tlirougli its registered agent for

                service, Corporation Service Company d/b/a CSC-Lawyers, Inc., 211 E. 7th Street, Suite 620,

                Austin, Texas 78701.



                         -T-he Court-has-jurisdiction-over the controversy because-the damages-are-in--excess of the

                ininimum jurisdictional limits of the Court.




                                                                 EXHIBIT A
                 Case 3:21-cv-00048 Document 1-1 Filed on 03/08/21 in TXSD Page 2 of 6



                                                          IV.

                   Venue is proper in Chambers County, Texas because a substantial part of the events or

           omissions giving rise to the claim occurred in said county.

                                                           V.

                   Plaintiff alleges that on or about April 26, 2019, she was involved in an automobile

           collision with the Defendants. Said collision was caused by one or more negligent acts and/or

           omissions on the part of the Defendants, which negligent acts were the proximate cause of

           personal injuries to Plaintiff.

                   On or about Apri126, 2019, Plaintiff was travelling northbound in the 8900 block of State

           Hwy 146 in Baytown, Chambers County, Texas, attempting to make a right turn, when suddenly

           and without warning the Defendant, JAVIER THOMPSON, while in the course and cope of his

           employment, as an agent, employee or servant of Defendant QUALTY CARRIERS, INC., made

           an unsafe wide right turn and struck Plaintiffs vehicle. At the time of the collision, Defendant

           QUALITY CARRIERS, INC., owned the vehicle and entrusted the same to Defendant JAVIER

           THOMPSON. Defendant, QUALITY CARRIERS, INC., entrusted its vehicle to a driver that it

           knew to be either an unlicensed driver, reckless driver, and/or an incompetent driver, and

--- — --- Defendant; Q_UA-_LIT-Y—CARRIERS,—INC.,—knew -or- shoulrl—hav-e—know-n--that—the-Defendant

        —D                                                       eckless--driver,-- and/or --- an
                    1-A-WERTHOMPSON was an—unl-icensed—diiver—,--t~

           incompetent driver. Such negligence was the proximate cause of the collision subject of this suit

           because the negligence of the Defendant Driver, JAVIER THOMPSON, to whom the vehicle

           was entrusted was the proximate cause of the collision.

                   As a result of said collision, Plaintiff sustained severe injuries to her neck, back,

           shoulders and body generally.
                                                                                                          2
            Case 3:21-cv-00048 Document 1-1 Filed on 03/08/21 in TXSD Page 3 of 6




              Plaintiff would further show that he was gainfully employed at the time of the incident in

      question and has suffered damages from loss of earnings and loss of earning capacity in the past

      and that his capacity to earn wages in the future has been substantially impaired and injured as a

      result of this incident.

              The collision and all damages and injuries resulting therefrom, were not caused by or

      contributed to by the Plaintiff nor did the same occur through any fault or negligence on the part

      of the Plaintiff, but were caused solely by the acts, wrongs, and/or omission of Defendants,

      which said acts, wrongs and/or omissions were the proximate cause of the injuries and damages

      sustained by Plaintiff.

                                                       vI.

              On the occasion in question, the Defendants were guilty of certain acts, wrongs, and/or

      omissions, each and all amounting to negligence. Said acts, wrongs, and/or omissions include,

      without limitation, the following:

              (1)     In failing to maintain control of the vehicle;

              (2)     In failing to control speed;

              (3)     In failing to keep a proper lookout;

---           (4)--- In-fail-ing to make a safe-tum;--       -                  -     -     -- -    —

              ~3~-- In-driving in a-negligenV--recklessfy-aiid-uns-afe-i~anner; ---

              (6)     In failing to yield the right of way to the oncoming traffic;
              (7)     Driver inattentiveness;

              (8)     Respondeat superior;

              (9)     Negligence per se in violation of Sections 545.351 and 545.062 of the Texas
                      Transportation Code;

              (10) Negligent Entrustment; and
                                                                                                        3
               Case 3:21-cv-00048 Document 1-1 Filed on 03/08/21 in TXSD Page 4 of 6



                (11)    Committing various acts and/or omissions and all amounting to willful, wanton
                        disregard, reckless and/or negligence, both statutory and common law, to be
                        specified in detail at the time of trial.



                The accident described above and the ensuing damages and personal injuries sustained by

       Plaintiff was proximately caused by various acts, wrongs, and/or omissions on the part of the

       Defendants, and each and all of said acts, wrongs, and/or omissions amounted to negligence on

       the part of the Defendants.



                As a proximate result of the incident made the basis of this suit and Defendants'

       negligent acts and conduct, the Plaintiff brings this suit against the Defendants to recover

       damages for the following items:

                (1)     Past medical bills and expenses incurred as a proximate result of the accident
                        made the basis of this suit;

                (2)     Future medical bills and expenses that in all reasonable probability will be
                        incurred as a proximate result of the accident made the basis of this suit;

                (3)     Mental anguish, physical pain and suffering, disability, and loss of enjoyment of
                        life in the past and all reasonable probability, would be sustained in the future;
-- —                                                                            -               -- --- - • -       -
        _ _ ~_= P-hysicalimpairment-in-the-past-and-a
                                                   ~             -easona _leprobability,-would be-sustained-___
---        -            in the-future; -- ----                       -            - -

               ---(5)---- Disfigurementi-n-the-pastand al-l-reasonabl"r-obability, -would-be sustained-in-th
                        future;

                (6)     Loss of earnings and loss of earning capacity, future loss earning capacity and
                        loss of earnings in the past and all reasonable probability, would be sustained in
                        the future;

                (7)     Pre judgment and post judgrnent interest; and

                -(8) - Such other and further items-of damages-as-may be -supplemented as a result of- —
                       the discovery performed in this suit.
                                                                                                               4
     Case 3:21-cv-00048 Document 1-1 Filed on 03/08/21 in TXSD Page 5 of 6



                                                IX.

       Plaintiff would further show that at all times material hereto, Defendant, JAVIER

THOMPSON, was acting in the course and scope of his employment with Defendant, QUALITY

CARRIERS, INC. As such, Defendant QUALITY CARRIERS, INC. is vicariously liable for

any and all acts of negligence on the part of Defendant, JAVIER THOMPSON, under the

doctrine of respondeat superior.

                                                 X.

       Plaintiff would show that the damages to be awarded herein is a matter lying largely, if

not entirely, within the province of the Jury. In this regard, Plaintiff requests that the Jury award

her fair and reasonable compensation for her damages. Based on the information currently

available to Plaintiff, Plaintiff seeks monetary relief of not more than $1,000,000.00 to fairly and

reasonably compensate her for her injuries, damages and losses.



       Plaintiff also asserts a claim for prejudgment interest for all elements of damages that

such interest is allowed for.

                                               XIII.


       Under the authority of T-exas-Rules-ofCivii-Procedure-194, Plaintiff requests that, within-

thii-ty (30) days after the filing of the first answer or general appearance, Defendant disclose the

information or material described in Rule 194.2(b).

                                            XIV.
                                      RULE 193.7 NOTICE

       Plaintiff intends to use all Defendants' discovery responses as evidence at trial in

accordance with such right and privileges established by Texas Rule of Civil Procedure 193.7.
                                                                                                   5
     Case 3:21-cv-00048 Document 1-1 Filed on 03/08/21 in TXSD Page 6 of 6



                                                xV.
                                          .IURY DEMAND

       Plaintiff demands a jury trial and tenders the appropriate fee with this petition.


       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendants be cited

to appear and answer herein as the law directs, and that upon final hearing, Plaintiff have and

recover judgment of and from the Defendants pursuant to the above and foregoing allegations in

such amounts as hereinabove set out and as the evidence may show proper at the time of trial;

together with interest thereon at the legal rate, costs of Court, and for such other and further

relief, both general and special, at law and in equity, to which Plaintiff may be justly entitled.

                                               Respectfally submitted,

                                               PROVOST * UMPHREY LAW FIRM, L.L.P.
                                               490 Park Street
                                               P.O. Box 4905
                                               Beaumont, Texas 77704
                                               (409) 835-6000
                                               Fax (409) 813-8605

                                      _        By: /s/Sean C. TViller;y-Samuel
                                                      SEAN C. VILLERY-SAMUEL
                                                      State Bar No. 24075533
                                                       svi11erv-samuel (a
                                                                        -1pu1f. com

               -- - -        --   -          ----- ---- —           —          —-     -   —   -
                                               ATTORNEY FOR PI,AINTIFF_
